Citation Nr: 1536509	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from February 8, 2011 through June 17, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD, and assigned a 30 percent evaluation for that disability, effective February 8, 2011-the date on which he filed his claim for service connection.  The Veteran timely appealed his assigned evaluation for that disability.  During the pendency of the appeal, in a January 2015 rating decision, the AOJ increased the Veteran's PTSD to 50 percent disabling, effective June 18, 2014.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  

On appeal, the Board has taken jurisdiction over the claim of entitlement to TDIU on appeal in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2012 tele-treatment record with the Cincinnati VA Medical Center, the Veteran reported having mental health treatment with the Bay Pines VA Medical Center while he spent the winters in Florida.  After review of the claims file, the Board notes that no Bay Pines VA Medical Center records are in the claims file and it does not appear that any attempts to obtain those records have been made.  

Accordingly, the Board finds that the increased evaluation claim for PTSD must be remanded at this time in order to obtain any outstanding VA treatment records, particularly from the Bay Pines/St. Petersburg VA Medica Center.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's TDIU claim is intertwined with his PTSD claim, and therefore that issue is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Notwithstanding, the Veteran's employability has only ever been addressed with respect to individual examiners on VA examination addressing a singular service-connected disability.  The Board thus finds that, on remand, the Veteran should be afforded a VA examination that addresses the aggregate effects of his service-connected disabilities on his employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Veteran's last VA examination of his PTSD was in June 2014.  In light of this remand and the need to develop the claim further which may significantly delay his claim, the Board finds that the Veteran should also be afforded another VA examination of his PTSD which addresses the current severity of that disability, so as to facilitate timely adjudication of that issue when it is returned to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Bay Pines/St. Petersburg VA Medical Center and associate those documents with the claims file.  If those records are unavailable and further attempts to obtain those records would be futile, such should be noted in a memorandum of unavailability that is associated with the claims file and the Veteran should be so notified.

2.  Obtain any relevant VA treatment records from the Cincinnati VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should additionally opine whether the Veteran's PTSD precludes him from substantially gainful employment.  All opinions must be accompanied by a clear rationale.  

5.  Following the completion of the above development, schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination of the Veteran, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-including: PTSD, healed right rib fractures, bilateral hemopneumothorax, lumbar spine, and three scar disabilities- either individually or combined, preclude substantially gainful employment.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

The examiner should also specifically discuss the relevant medical evidence of record, particularly any VA examinations of record with regards to his service-connected disabilities.  The examiner should also address the Veteran's lay statements respecting his employability as a result of his service-connected disabilities.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

